Title: To George Washington from William Greene, 21 August 1781
From: Greene, William
To: Washington, George


                        
                            Sir
                            Providence August 21st 1781
                        
                        In Consequence of your Excellency’s Letters to Dep. Gov. Bowen of the 16th instant I last Evening dispatched
                            Orders, by Express, to the Dep. Quar. Mas. Genl at Providence immediately to hire or impress a suitable Vessel or Vessels
                            to transport the salted Provisions in this State provided for the Continent, which are estimated at about Four Hundred
                            Barrels, and the Thirty Hog Heads of Rum. The General Assembly have this Morning advanced him the necessary Sums to defray
                            the Expences. As it is expected that the Count de Barras will sail to Morrow, I fear the Vessel to be taken up will not be
                            ready to go under his Convoy. In which Case I shall immediately acquaint your Excellency, and wait your further Orders, as
                            we have no Vessel belonging to the State which will do for a Convoy.
                        I inclose your Excellency a Memorandum of Intelligence recieved by Capt. Munro, who arrived at Providence
                            last Sunday Evening which is confirmed by Capt. Champlin who also sailed with the Fleet and arrived here last Evening. I
                            am with great Esteem, Sir Your Excellency’s Most obedt and Most huml Servant
                        
                            W. Greene
                        
                        
                            P.S. As it is not probable the Vessel can go under Convoy of the French Fleet I shall be glad of your
                                Excellency’s earliest Orders with Respect to the Provisions and Rum; the more especially as in your Letter your
                                Excellency gave no Directions to what Place to ship them.
                        

                    